211 Kan. 927 (1973)
508 P.2d 849
GOSPEL TABERNACLE BODY OF CHRIST CHURCH, Appellant,
v.
PEACE PUBLISHERS & COMPANY, a Corporation organized and existing under the laws of the State of Arizona, Appellee.
No. 46,603
Supreme Court of Kansas.
Opinion filed April 12, 1973.

OPINION ON MOTION FOR HEARING
The opinion of the court was
OWSLEY, J.:
Our opinion in this case was filed March 3, 1973, and is reported in Gospel Tabernacle Body of Christ Church v. Peace Publishers & Co., 211 Kan. 420, 506 P.2d 1135.
The appellee has filed a motion for rehearing with exhibits attached. These exhibits were not part of the record on appeal and cannot be considered by the court. The motion has been considered and is hereby denied.
Since the appellee in its motion for rehearing and the appellant in its response thereto, appear uncertain as to the ultimate effect of our decision, we offer clarifying statements. We held the deed dated March 23, 1964, from the trustees of plaintiff church to defendant Peace Publishers & Co., to be void.
The trial court refused to permit evidence to be introduced relating to a local church schism; therefore, we find any holding of the trial court as to schism inappropriate.
Although we adhere to our decision that the deed was void, it was not our intention in the original opinion, nor is it our intention now, to decide in what faction of the plaintiff church (if there is more than one faction) the title to the church property vests.